Citation Nr: 0732116	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  99-08 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
hypoglycemia with seizures since July 23, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1986 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision.  In October 
1999, September 2001, January 2005, and June 2006, the Board 
remanded for further development.  

For good cause shown, namely the veteran's financial 
hardship, a motion to advance this appeal on the Board's 
docket has been granted under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's hypoglycemia with seizures has not been 
productive of at least one major seizure in the last six 
months or two in the last year, or averaging at least five to 
eight minor seizures weekly.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hypoglycemia with seizures since July 23, 1998 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.124a, Diagnostic Code (DC) 8911 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The veteran and her representative contend that the veteran 
is entitled to a higher evaluation for her service-connected 
hypoglycemia with seizures.  Initially, it is noted that VA 
has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, letters from the RO dated in May 2001, December 
2003, February 2005, and June 2006, collectively satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claim for a higher disability 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in her possession that pertained to her claim. 
 In May 2006 and June 2006, the RO also notified the veteran 
of the process by which effective dates are established.  

Although she was not provided with adequate notice prior to 
the initial adjudication of the claim, Pelegrini v. Principi, 
18 Vet. App. 112 (2004), this timing defect is not 
prejudicial to the veteran as she was subsequently provided 
with a fully compliant notice, described above, which had the 
effect of giving her actual knowledge of what was needed to 
support his claim.  In addition, the claim was readjudicated 
in a July 2007 supplemental statement of the case and she was 
given an additional 60 days to respond or to provide 
evidence.

VA has also done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159(c) (2007).  All identified and available 
treatment records have been secured and the veteran has been 
medically evaluated in conjunction with her claim.  Thus, the 
duties to notify and assist have been met.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

For historical purposes, it is noted that service connection 
was established for hypoglycemia with seizures by the RO in a 
January 1991 decision.  Essentially, the RO noted that 
service medical records revealed that the veteran complained 
of blackout spells, among other things, and was diagnosed 
with hypoglycemia attacks with probable minor seizures.  A 20 
percent evaluation was initially assigned, but this was 
reduced to 10 percent by RO decision of December 1994.  In 
July 1998, the veteran filed a claim for an increased rating 
for this disorder, and during the course of this appeal, and 
increased evaluation of 20 was assigned effective the date 
the claim was received.  

The veteran's disability has been rated under DC 8911 for 
petit mal seizures which provides a 20 percent rating when 
there is at least one major seizure in the last two years, or 
at least two minor seizures in the last six months.  
38 C.F.R. § 4.124a, DC 8911.  A 40 percent rating when there 
is at least one major seizure in the last six months or two 
in the last year, or averaging at least five to eight minor 
seizures weekly warrants a 40 percent rating.  Id.  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Id.  Note (1).  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  Id.   Note (2). 

The medical evidence includes a July 2000 VA examination 
report noting that the veteran's last seizure was four days 
before the examination, for which she was treated at Acute 
Care at VA.  The preceding seizure was approximately seven 
months before and the veteran did not consult a physician in 
person but called one.  The examiner added that the seizures 
described by the veteran were likely partial complex and 
could be considered "major."  Another VA examination 
report, dated in December 2001, noted the veteran's assertion 
that she has had seizures every six months since 1999 which 
she characterized as "grand mal" as she lost consciousness 
and had compulsive activity.  The veteran indicated that she 
did not have a seizure for two and half years from 1997 to 
1999.  However, the examination report was incomplete as the 
veteran walked out prior to the conclusion of the session.  

VA treatment records dated in March 2007 noted that the 
veteran's last seizure was one and a half years ago.  She 
experienced increased episodes of feeling lightheaded which 
she attributed to her seizure disorder and increased 
frequency of headaches which she has had for years.  She 
denied recent generalized seizures. 

The April 2007 VA examination report noted that the examiner 
reviewed the veteran's claims folder in conjunction with the 
examination.  The report noted the veteran's history of 
partial complex seizures with secondary generalization, the 
last definite seizure occurring one and half years ago.  She 
has had frequent auras occurring several times each month, 
the last occurring the past week.  The examiner commented 
that that the veteran did not want to be placed on 
anticonvulsant therapy due to previous side effects, she 
recognized multiple triggers for her seizures, and she has 
tried to modify her lifestyle to avoid taking medications.  
Specifically, the veteran avoided taking selective serotonin 
reuptake inhibitors, avoided excessive fatigue, avoided loss 
of sleep, avoided excessive stress, and maintained her diet 
to avoid hypoglycemia which has triggered her seizures.  

Based upon the evidence, the Board finds that an evaluation 
in excess of the current 20 percent rating is unwarranted.  
While the record indicates that the veteran had a seizure in 
July 2000 and another one during the preceding seven months, 
the weight of the evidence demonstrates that she has not had 
a seizure in the last year and half.  The frequency of her 
seizures more closely approximates the 20 percent rating 
criterion which contemplates at least one major seizure in 
the last two years, or at least two minor seizures in the 
last 6 months.  Therefore, a rating in excess of 20 percent 
is denied.    

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for hypoglycemia with 
seizures since July 23, 1998 is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


